DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Response to Amendment
Applicant’s response, filed 12 July 2022, to the last office action has been entered and made of record. 
In response to the cancellation of claim 2, it is acknowledged and made of record.
In response to the amendments to the claims, they are acknowledged, supported by the original disclosure, and no new matter is added.

Election/Restrictions
Applicant’s election of Group I, claims 1-2, 9-16, and 18-19 (where claim 2 is presently canceled), in the reply filed on 12 July 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 3-8, 17, and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12 July 2022.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “St204” (see Fig. 33).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract is not in a single paragraph form.  Correction is required.  See MPEP § 608.01(b).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 9, 18 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 12-14, and 20 of copending Application No. 17/430027 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they recite common subject matter.
The following table illustrates the conflicting claim pairs and the corresponding mapping of limitations.
Instant Application (US App. No. 16/628264)
Reference Application (US App. No. 17/430027)
Claim
Limitations
Claim
Limitations
1
An image processing apparatus, comprising: 
1
A control device, comprising 

an image generation circuit configured to invert an inverted area in a captured image captured via a front lens attached to an eye, the inverted area being an image area in which an image is inverted by the front lens, and generate a display image; and 
an area detection circuit configured to detect the inverted area in the captured image.

a control unit that controls, on a basis of a detection result of a surgical instrument using a captured image of an eye to be examined which is imaged by an image pickup element of an ophthalmic microscope via a front lens, at least one of an imaging condition of the image pickup element or whether or not to perform inversion processing of making an image of a region inverted through the front lens a normal image.


The broadest reasonable interpretation of claim 9 subject matter conflicts with reference application claims 3, 12, and 13.
The broadest reasonable interpretation of claim 18 subject matter conflicts with reference application claims 14 and 20.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Examiner Comments - 35 USC § 101
In regards to the statutory eligibility for the subject matter of claims 1 and 18 under 35 U.S.C. § 101, the Examiner notes that claims 1 and 18, recite the respective limitations, “an image generation circuit configured to invert an inverted area in a captured image captured via a front lens attached to an eye, the inverted area being an image area in which an image is inverted by the front lens” (claim 1); and “an image generation circuit configured to invert an inverted area in a captured image captured via the front lens, the inverted area being an image area in which an image is inverted by the front lens”(claim 18). 
These respective limitations, in combination with the other recited subject matter of their respective claims, directs the claims to invert an inverted image area in a captured image captured via the front lens. While the limitations may be performed based upon mathematical relationships, formulas, or calculations, such mathematical relationships, formulas, or calculations are not explicitly recited in the claims. Thus, the claims do not recite a mathematical concept. See MPEP 2106.04(a)(2) III.
Furthermore, as the inverting an inverted image area of a captured image would not be practically performed entirely within a human mind, the claims recites elements which is beyond the ability of a human mind to practically perform. See MPEP 2106.04(a)(2) III. A. 
Thus, independent claims 1 and 18 are directed to statutory eligible subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ishinabe et al. (JP 2017029333), herein Ishinabe, in view of Volk (US 6,164,779), and Hamaguchi et al. (WO 2018/203538, published 8 November 2018, where references are made to corresponding EP 3 639 728 as the English translation), herein Hamaguchi.
Regarding claim 1, Ishinabe discloses an image processing apparatus, comprising: 
an image generation circuit configured to invert an inverted area in a captured image, the inverted area being an image area in which an image is inverted by the front lens, and generate a display image (see Ishinabe [0041]-[0043], where the control unit inverts the image acquired by the image pickup device to form an upright image, and can be displayed on the display unit); and 
	While Ishinabe teaches that a contact lens may be used for observing the eye to be inspected (see Ishinabe [0015] and Fig. 1A, num. 95), Ishinabe does not explicitly disclose that the inverted area in the captured image is captured via a front lens attached to an eye.
	Volk teaches in a gonioscopic viewing system for diagnosis or laser treatment of a patient’s eye (see Volk Abstract) that includes a contact lens element and a biconvex lens disposed anterior of the contact lens element (see Volk col. 4, ln. 30-55), and that when placed on a normal eye, light rays emanating from the anterior chamber angle proceed through contact lens element into air before entering biconvex lens and being focused as a real, aerial image in a plane anterior to the viewing system, where the aerial image is reversed and inverted in a manner similar to indirect ophthalmoscopy (see Volk col. 6, ln. 15-35). 
At the time of filing, one of ordinary skill in the art would have found it obvious to combine the teachings of Volk with the teachings of Ishinabe, such that the image captured of an eye to be inspected is inverted via the contact lens used for observing the eye to be inspected. This modification is rationalized as some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. In this instance, Ishinabe disclose a base ophthalmologic microscope comprising a control unit which can change the orientation of the image acquired by image pick up device and display in on a display unit, such as converting an inverted image into an upright image to be displayed, and that a contact lens may be used for observing the eye to be inspected. Volk teaches a gonioscopic viewing system for diagnosis of a patient’s eye which includes the use of a contact lens placed on the eye, where a resulting image viewed through the contact lens is reversed and inverted in a manner similar to indirect ophthalmoscopy. One of ordinary skill in the art would have recognized that by combining Volk’s teachings of using a contact lens of a gonioscopic viewing system to diagnose a patient’s eye to the ophthalmologic microscope of Ishinabe would reasonably expect the result that a captured image viewed through the contact lens is inverted by the contact lens.
	Ishinabe and Volk do not explicitly disclose an area detection circuit configured to detect the inverted area in the captured image.
	Hamaguchi teaches in a related and pertinent ophthalmologic device  (see Hamaguchi Abstract), where the use of a gonio lens may lead for the examiner performing the visual ACA examination to use an upright image or inverted / reversed image, and that the ACA image display method may be selected by the controller automatically (see Hamaguchi [0033]-[0035]), where the determined display image areas of the ACA image are inverted or reversed according to the selected image display method, and that the mirror-reversal and the change in display position may be performed on a part-by-part basis (see Hamaguchi Fig. 5 and [0037]-[0042]).
At the time of filing, one of ordinary skill in the art would have found it obvious to apply the teachings of Hamaguchi with the teachings of Ishinabe and Volk, such that displayed image areas of the captured image that are to be inverted or reversed are determined such that the determined display image areas of the ACA image are inverted or reversed according to the selected image display method and that the mirror-reversal and the change in display position may be performed on a part-by-part basis. This modification is rationalized as an application of a known technique to a known device ready for improvement to yield predictable results. In this instance, Ishinabe and Volk disclose a base ophthalmologic microscope comprising a control unit which can change the orientation of the image acquired by image pick up device and display in on a display unit, such as converting an inverted image into an upright image to be displayed, and that a contact lens is used for observing the eye to be inspected which inverts the resulting viewed image. Hamaguchi teaches a known technique where an ophthalmologic device use of a gonio lens may lead for an examiner performing the visual ACA examination to use an upright image or inverted / reversed image, and that the ACA image display method may be selected by the controller automatically, and that display image areas of the ACA image are determined  and inverted or reversed according to the selected image display method, where the mirror-reversal and the change in display position may be performed on a part-by-part basis. One of ordinary skill in the art would have recognized that by combining Hamaguchi’s teachings to the teachings of Ishinabe and Volk would allow for determining displayed image areas of the captured image that are to be inverted or reversed, where the determined display image areas of the ACA image are inverted or reversed according to the selected image display method, and that the mirror-reversal and the change in display position may be performed on a part-by-part basis, predictably leading to an improved ophthalmologic microscope with an automated image display method.

Regarding claim 18, Ishinabe, Volk, and Hamaguchi disclose an ophthalmic observation apparatus, comprising: 
a front lens that is attached to an eye and inverts an image (see Volk col. 4, ln. 30-55, where the gonioscopic viewing system includes a contact lens element and a biconvex lens disposed anterior of the contact lens element; and see Volk col. 6, ln. 15-35, that when placed on a normal eye, light rays emanating from the anterior chamber angle proceed through contact lens element into air before entering biconvex lens and being focused as a real, aerial image in a plane anterior to the viewing system, where the aerial image is reversed and inverted in a manner similar to indirect ophthalmoscopy); and 
an image processing apparatus including 
an image generation circuit configured to invert an inverted area in a captured image captured via the front lens, the inverted area being an image area in which an image is inverted by the front lens, and generate a display image (see Ishinabe [0041]-[0043], where the control unit inverts the image acquired by the image pickup device to form an upright image, and can be displayed on the display unit); and
an area detection circuit configured to detect the inverted area in the captured image (see Hamaguchi [0033]-[0035], where the use of a gonio lens may lead for the examiner performing the visual ACA examination to use an upright image or inverted / reversed image, and that the ACA image display method may be selected by the controller automatically; and see Hamaguchi Fig. 5 and [0037]-[0042], where the determined display image areas of the ACA image are inverted or reversed according to the selected image display method, and that the mirror-reversal and the change in display position may be performed on a part-by-part basis).
Please see the above rejection for claim 1, as the rationale to combine the teachings of Ishinabe, Volk, and Hamaguchi are similar, mutatis mutandis.

Regarding claim 19, please see the above rejection of claim 18. Ishinabe, Volk, and Hamaguchi disclose the ophthalmic observation apparatus according to claim 18, wherein the front lens is a gonio lens (see Volk col. 4, ln. 30-55, where the gonioscopic viewing system includes a contact lens element and a biconvex lens disposed anterior of the contact lens element; and see Hamaguchi [0033]-[0035], where the use of a gonio lens may lead for the examiner performing the visual ACA examination to use an upright image or inverted / reversed image).

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ishinabe, Volk, and Hamaguchi as applied to claim 1 above, and further in view of Stark (US 5,953,097).
Regarding claim 9, please see the above rejection of claim 1. Ishinabe, Volk, and Hamaguchi disclose the imaging processing apparatus according to claim 1, further comprising
a mode determination circuit configured to select a correction mode for correcting inversion of an image by the front lens, and notify the area detection circuit and the image generation circuit of the correction mode (see Hamaguchi [0033]-[0035], where the use of a gonio lens may lead for the examiner performing the visual ACA examination to use an upright image or inverted / reversed image and the ACA image display method may be selected by the controller automatically in accordance with the state of the apparatus), wherein
the area detection circuit is configured to detect, where the mode determination circuit has selected the correction mode, the inverted area (see Hamaguchi [0037]-[0042], where the determined display image areas of the ACA image are inverted or reversed according to the selected image display method). 
Ishinabe, Volk, and Hamaguchi do not explicitly disclose detecting that the captured image includes the front lens.
Stark teaches in a related and pertinent use of a contact lens with ophthalmic monitoring systems (see Stark Abstract), where a plurality of fiduciary points may be provided along an upper surface of the outwardly protruding lip of a contact lens as a means for calibrating an associated ophthalmic monitoring system and provide location and/or amount of rotation of an eye during the monitoring process (see Stark col. 3, ln. 20-35).
At the time of filing, one of ordinary skill in the art would have found it obvious to apply the teachings of Stark with the teachings of Ishinabe, Volk, and Hamaguchi, such that fiduciary points are used on the gonio contact lens to allow for the calibration of the ophthalmic microscope and provide for orientation information of the captured eye image, suggested the broadest reasonable interpretation for detecting that the captured image includes the front lens. This modification is rationalized as an application of a known technique to a known device ready for improvement to yield predictable results. In this instance, Ishinabe, Volk, and Hamaguchi disclose a base ophthalmologic microscope comprising a control unit which can change the orientation of the image acquired by image pick up device and display in on a display unit, such as converting an inverted image into an upright image to be displayed, and that a gonio contact lens is used for observing the eye to be inspected which inverts the resulting viewed image. Stark teaches a known technique where a plurality of fiduciary points are provided along an upper surface of an outwardly protruding lip of a contact lens as a means for calibrating an associated ophthalmic monitoring system and provide location and/or amount of rotation of an eye during the monitoring process. One of ordinary skill in the art would have recognized that by applying Stark’s teachings to the teachings of Ishinabe, Volk, and Hamaguchi would allow for the use of fiduciary points on the gonio contact lens to allow for the calibration of the ophthalmic microscope and provide for orientation information of the captured eye image, predictably leading to an improved use of a gonio lens with the ophthalmologic microscope.

Regarding claim 10, please see the above rejection of claim 9. Ishinabe, Volk, Hamaguchi, and Stark discloses the imaging processing apparatus according to claim 9, wherein 
the mode determination circuit is configured to detect the front lens by detecting a marker attached to the front lens in the captured image (see Stark col. 3, ln. 20-35, where the use of a plurality of fiduciary points provided along an upper surface of the outwardly protruding lip of a contact lens as a means for calibrating an associated ophthalmic monitoring system and provide location and/or amount of rotation of an eye during the monitoring process; where the combined teachings of the cited prior art suggests that fiduciary points are used on the gonio contact lens to allow for the calibration of the ophthalmic microscope and provide for orientation information of the captured eye image and suggests the detection of the fiduciary points of the gonio contact lens in the image). 

Regarding claim 11, please see the above rejection of claim 9. Ishinabe, Volk, Hamaguchi, and Stark disclose the imaging processing apparatus according to claim 9, wherein the mode determination circuit is configured to detect the front lens by detecting a marker attached to the front lens in the captured image (see Stark col. 3, ln. 20-35, where the use of a plurality of fiduciary points provided along an upper surface of the outwardly protruding lip of a contact lens as a means for calibrating an associated ophthalmic monitoring system and provide location and/or amount of rotation of an eye during the monitoring process; where the combined teachings of the cited prior art suggests that fiduciary points are attached on an upper protruding lip on the gonio contact lens to allow for the calibration of the ophthalmic microscope and provide for orientation information of the captured eye image). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ishinabe, Volk, and Hamaguchi as applied to claim 1 above, and further in view of Videcoq et al. (US 2015/0116474), herein Videcoq.
Regarding claim 12, please see the above rejection of claim 1. Ishinabe, Volk, and Hamaguchi do not explicitly disclose the image processing apparatus according to claim 1, wherein the area detection circuit is configured to detect the inverted area by object recognition processing on the captured image.
Videcoq teaches in a related and pertinent method for acquiring and computing geometrical data of at least one pattern associated with an ophthalmic object (see Videcoq Abstract), where imaged lenses contain a specific verification pattern (see Videcoq [0047]), and standard images of the pattern in the four possible cases of positioning of the lens (see Videcoq [0054]) are used to compare with images of a verification pattern that is localized in the image captured by the device (see Videcoq [0068]-[0069]), and thus recognizing if the lens is captured in an inverted or non inverted orientation (see Videcoq [0071]-[0074]).
At the time of filing, one of ordinary skill in the art would have found it obvious to apply the teachings of Videcoq with the teachings of Ishinabe, Volk, and Hamaguchi, such that a verification pattern is used and captured in the captured eye images, and the verification patterns are recognized and compared with standard images of the pattern in known possible positions to detect if the captured image is in an inverted or non-inverted orientation, suggested the broadest reasonable interpretation for detecting the inverted area by object recognition processing on the captured image. This modification is rationalized as an application of a known technique to a known device ready for improvement to yield predictable results. In this instance, Ishinabe, Volk, and Hamaguchi disclose a base ophthalmologic microscope comprising a control unit which can change the orientation of the image acquired by image pick up device and display in on a display unit, such as converting an inverted image into an upright image to be displayed, and that a gonio contact lens is used for observing the eye to be inspected which inverts the resulting viewed image. Videcoq teaches a known technique where imaged lenses contain a specific verification pattern and standard images of the pattern in the four possible cases of positioning of the lens are used to compare with images of a verification pattern that is localized in the image captured by the device to recognize if the lens is captured in an inverted or non inverted orientation. One of ordinary skill in the art would have recognized that by applying Videcoq’s teachings to the teachings of Ishinabe, Volk, and Hamaguchi would allow for the use of fiduciary points on the gonio contact lens to allow a verification pattern to be used and captured in the captured eye images, which are recognized and compared with standard images of the pattern in known possible positions to detect if the captured image is in an inverted or non-inverted orientation, predictably leading to an improved ophthalmologic microscope to use verification patterns to determine the inverted or non-inverted orientation of captured images.

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ishinabe, Volk, and Hamaguchi as applied to claim 1 above, and further in view of Chernyak (US 2003/0223037).
Regarding claim 13, please see the above rejection of claim 1. Ishinabe, Volk, and Hamaguchi do not explicitly disclose the image processing apparatus according to claim 1, wherein the area detection circuit is configured to detect the inverted area by using a difference in texture due to a structure of the eye in the captured image. 
	Chernyak teaches in a related and pertinent methods and systems for tracking a position and orientation of a patient’s eye (see Chernyak Abstract), where a reference  image is registered with a second image of the eye to determine the torsional displacement between the two images of the eye (see Chernyak [0096]), an iris finding algorithm can be used to locate the iris, calculate the iris radius  and/or locate the iris center (see Chernyak [0102]), and includes detecting the boundary edges of the iris (see Chernyak [0109]-[0113]), and the iris ring is extracted and unwrapped to allow for better matching of texture blocks between different images (see Chernyak [0115]-[0116]), the texture blocks of the iris are used to determine salient regions or markers in each sector of the iris the reference image (see Chernyak [0119]-[0123]), and the second image of the eye is obtained and salient regions corresponding to salient regions in the reference image are located and matched to estimate a torsional angle of the eye between the first reference image and the second image (see Chernyak [0124]-[0129]). 
At the time of filing, one of ordinary skill in the art would have found it obvious to apply the teachings of Chernyak with the teachings of Ishinabe, Volk, and Hamaguchi, such that registered reference images of the eye are used to extract the boundary edges of the iris and use texture blocks of the iris as salient regions of the captured iris as stored markers to be compared with captured eye images to estimate the orientation of the captured eye images, suggesting the broadest reasonable interpretation for detecting the inverted area by using a difference in texture due to a structure of the eye in the captured image. This modification is rationalized as an application of a known technique to a known device ready for improvement to yield predictable results. In this instance, Ishinabe, Volk, and Hamaguchi disclose a base ophthalmologic microscope comprising a control unit which can change the orientation of the image acquired by image pick up device and display in on a display unit, such as converting an inverted image into an upright image to be displayed, and that a gonio contact lens is used for observing the eye to be inspected which inverts the resulting viewed image. Chernyak teaches a known technique where reference image of a captured eye is registered with a second image of the eye to determine the torsional displacement between the two images of the eye, which includes detecting the boundary edges of the iris, extracting the iris ring and using the texture blocks of the iris to determine salient regions or markers in each sector of the iris in the reference image, and corresponding salient iris regions of a second image of the eye to the salient regions in the reference image are located, compared, and matched to estimate a torsional angle of the eye between the first reference image and the second image. One of ordinary skill in the art would have recognized that by applying Chernyak’s teachings to the teachings of Ishinabe, Volk, and Hamaguchi would allow for using registered reference images of the eye to extract the boundary edges of the iris and use texture blocks of the iris as salient regions of the captured iris as stored markers to be compared with captured eye images to estimate the orientation of the captured eye images, predictably leading to an improved ophthalmologic microscope to use registered reference images of the eye to determine the inverted or non-inverted orientation of captured images.

Regarding claim 14, please see the above rejection of claim 1. Ishinabe, Volk, Hamaguchi, and Chernyak disclose the image processing apparatus according to claim 1, wherein 
the area detection circuit is configured to detect the inverted area by edge detection processing on the captured image (see Chernyak [0096], [0102], [0109]-[0113], where the method for tracking a position and orientation of a patient’s eye includes detecting the boundary edges of the iris of a reference image and captured image to locate salient iris regions; where the combined teachings suggest to that extracting the boundary edges of the iris is performed on the captured eye image to estimate the inverted or non inverted orientation of the captured eye image).
Please see the above rejection for claim 13, as the rationale to combine the teachings of Ishinabe, Volk, Hamaguchi, and Chernyak are similar, mutatis mutandis.

Regarding claim 15, please see the above rejection of claim 1. Ishinabe, Volk, Hamaguchi, and Chernyak disclose the image processing apparatus according to claim 1, wherein the area detection circuit is configured to detect the inverted area on a basis of a difference between the captured image and a captured image of the eye to which the front lens is not attached (see Chernyak [0124]-[0129], where a match between the marker in the reference image and the marker in the second image is evaluated as the sum of absolute errors for each corresponding region, where a reference image is not suggested to be captured inverted or with a gonio lens attached). 
Please see the above rejection for claim 13, as the rationale to combine the teachings of Ishinabe, Volk, Hamaguchi, and Chernyak are similar, mutatis mutandis.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ishinabe, Volk, and Hamaguchi as applied to claim 1 above, and further in view of Kudo et al. (US 2015/0085074), herein Kudo.
Regarding claim 16, please see the above rejection of claim 1. Ishinabe, Volk, and Hamaguchi do not explicitly disclose the image processing apparatus according to claim 1, wherein the area detection circuit is configured to detect the inverted area by using depth information extracted from parallax information obtained from the captured image.
	Kudo teaches in a related and pertinent stereoscopic endoscope system 	which includes a vertical/horizontal inversion section that inverts right and left video signals whose horizontal positions have been moved (see Kudo Abstract), where performing the stereoscopic signal vertical horizontal inversion is based on detected amount of parallax and depth information (see Kudo Fig. 5 and [0049]-[0050]), a moving amount and moving direction of the respective video signals for the right eye and the left eye are detected according to the detected amount of parallax and depth information (see Kudo [0050]), the inputted video signals for the right eye and left eye are moved horizontally according to the detected moving amounts and moving directions (see Kudo [0051]-[0052]), and the right image  and left image vertical/horizontal inversion sections vertically and horizontally invert the video signals for the right and left eye which have been horizontally moved (see Kudo [0053]).

At the time of filing, one of ordinary skill in the art would have found it obvious to apply the teachings of Kudo with the teachings of Ishinabe, Volk, and Hamaguchi, such that the ophthalmic microscope, which provides support for stereoscopic observation (see Ishinabe Fig. 1, [0015], and [0029]), determines inverted regions of the captured eye images based on detected amount of parallax and depth information, suggesting the broadest reasonable interpretation for detecting the inverted area by using depth information extracted from parallax information obtained from the captured image. This modification is rationalized as an application of a known technique to a known device ready for improvement to yield predictable results. In this instance, Ishinabe, Volk, and Hamaguchi disclose a base ophthalmologic microscope, which supports stereoscopic observation, comprising a control unit which can change the orientation of the image acquired by image pick up device and display in on a display unit, such as converting an inverted image into an upright image to be displayed, and that a gonio contact lens is used for observing the eye to be inspected which inverts the resulting viewed image. Kudo teaches a known technique for a stereoscopic endoscope system, where performing the stereoscopic signal vertical horizontal inversion is based on detected amount of parallax and depth information. One of ordinary skill in the art would have recognized that by applying Kudo’s teachings to the teachings of Ishinabe, Volk, and Hamaguchi would allow for the ophthalmic microscope to determine inverted regions of the captured eye images based on detected amount of parallax and depth information, predictably leading to an improved ophthalmologic microscope to support inversion image processing for stereoscopic observation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY WING HO CHOI whose telephone number is (571)270-3814. The examiner can normally be reached 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VINCENT RUDOLPH can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIMOTHY CHOI/Examiner, Art Unit 2661                                           

/VINCENT RUDOLPH/Supervisory Patent Examiner, Art Unit 2661